IN THE
                            TENTH COURT OF APPEALS

                                   No. 10-16-00137-CR

WILL ROBERT CLAUD STEINMANN,
                                                                 Appellant
v.

THE STATE OF TEXAS,
                                                                 Appellee


                             From the 13th District Court
                               Navarro County, Texas
                             Trial Court No. D35282-CR


                                          ORDER


       State’s Exhibits 1, 6, 7, 8, and 10 and Defendant’s Exhibit 2 were not included in

the reporter’s record in this appeal. A notation in the exhibit volume of the reporter’s

record indicates these exhibits were sealed. The Court needs to examine these sealed

exhibits.

       Because the trial court clerk retains possession of the original exhibits after the

reporter has copied the exhibits to be used in the reporter’s record, see TEX. R. APP. P.

34.6(g)(1), the trial court clerk should currently be in possession of all the original exhibits.
Accordingly, the trial court clerk is ordered to prepare and file with this Court, within 14

days from the date of this order, a supplemental clerk’s record containing State’s Exhibits

1, 6, 7, 8, and 10 and Defendant’s Exhibit 2. The supplemental clerk’s record should be

copies of the exhibits unless the nature of the original exhibit prevents the ability to

adequately present the content of the original exhibit. If, for any reason, a copy is

inadequate, the Clerk is ordered to notify the Court and forward the original exhibits to

the Court within the same stated time period. The exhibits, whether copies or originals,

will be maintained under seal by the Court.



                                          PER CURIAM

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Order issued and filed May 24, 2017




Steinmann v. State                                                                    Page 2